Per Curiam:
It must be conceded that after judgment obtained, the implied power of the attorney-at-law who prosecutes the claim to judgment is somewhat limited and restricted. Without previous special authority or subsequent ratification he cannot compromise the fixed judgment and satisfy the same on the payment of a part thereof only. As, however, he may collect the money or a part thereof, so far as the same is actually paid to him, he may receipt, and to that extent it will pay and satisfy'the judgment. In the present case, the defendant in the judgment actually paid to the attorney the'sum of $1,458 33. Although the evidence of author*276ifcy to compromise the judgment is not satisfactory, nor the evidence of ratification of the compromise sufficient,yet the knowledge of the defendant in error that the attorney had received money on the judgment is unquestioned. A portion of'this money was paid over to the administrator. While, then, the Court was justified in striking off the satisfaction to that portion of the judgment in excess of the money actually paid by the defendant therein, yet the order should have gone no further. It must be modified accordingly. The sum of $1,458 33 must be applied as a payment on the judgment as of the 10th of January, 1883, and the satisfaction be stricken off as to the residue of the judgment. Thus modified, the judgment is affirmed.